DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim of Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 6/27/18. It is noted, however, that applicant has not filed a certified copy of the Australian application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 2-9 and 11-12 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 2, the term ‘inertial sensor data’ should be amended to recite ‘inertial movement 
In claim(s) 2, the term ‘a display of the video’ should be amended to recite ‘a display of the video data’. 
In claim(s) 2, the term ‘identified movement patterns’ should be amended to recite ‘the identified movement pattern[[s]]’.  
In claim(s) 3, the term ‘that frame’ should be amended to recite ‘each 
In claim(s) 4, the term ‘that frame or continuous subset of frames’ should be amended to recite ‘a given a continuous subset of frames’. 
In claim(s) 5, the term ‘the frames’ should be amended to recite ‘each 
In claim(s) 5, the term ‘the indications of identified movement patterns’ should be amended to recite ‘a respective the identified movement pattern[[s]] for each frame of the video’. 
In claim(s) 6, the term ‘evaluating’ should be amended to recite ‘the applying of the 
In claim(s) 7 and 11, the term ‘each sensor’ should be amended to recite ‘each sensor of the multiple inertial sensors’. 
In claim(s) 8, the term ‘state vector machine’ should be amended to recite ‘support 
In claim(s) 9, the term ‘accelerometer’ should be amended to recite ‘accelerometers’. 
In claim(s) 12, the term ‘each region’ should be amended to recite ‘each region of the regions of the worker’s body’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 3 recites ‘a graphical indication of a degree to which the identified movement pattern is performed’ where the final limitation of claim(s) 1 recites the same exact phrase.  It is not clear in the context of the claim(s) whether the two recited graphical indications are intended to be the same or distinct indications.  Examiner interprets the two indications to be distinct indications. 
Claim(s) 4 is/are rejected due to its/their dependence on claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omid (US 20190224528 A1).

For claim(s) 1 and 16, Omid teaches a system and method  for monitoring movements of a worker [entire disclosure – see esp. ¶241, ¶¶300-302], the system (for performing the method) comprising:
multiple inertial sensors attachable to different body parts of the worker to generate inertial movement data; [¶155 in Figs. 3-4] 
a mobile device application configured to receive the inertial movement data from the inertial sensors; [¶340]
identify from the inertial movement data one of multiple predefined movement patterns by applying a trained machine learning model to the inertial movement data; [¶147, ¶¶306-313 et seq.]
determine for each movement pattern an amount of time that movement pattern occurred over a monitoring time period based on the inertial movement data; [¶68, time analysis in ¶147, Figs. 10A-C in ¶¶183-189, ¶205, esp. ¶252 within ¶¶251-259]
accessing a database to retrieve stored data on an association between the identified movement patterns and injuries; [most succinctly ¶¶49-51; more detail in ¶¶244-249, ¶306, ¶¶317-318]
calculate a risk value indicative of a risk of injury of the worker as a result of performing the identified movement pattern for the determined amount of time and the stored data retrieved from the database for the identified movement pattern; [risk alerting per ¶¶301-302] 
and produce a report detailing the risk value for each of multiple risk categories, with a graphical indication of a degree to which the identified movement pattern is performed over time. [reporting and feedbacking of movement including improper (i.e., risk of injury movement) is/are central inventive feature(s) detailed throughout the majority of the disclosure of Omid as in Figs. 30-57 for the (optionally) factory worker embodiment of ¶¶300-302 and as in Figs. 10-15 see esp. Fig. 10 and Figs. 50-57].
(Examiner notes: the above citations are consistently provided in view of Omid ¶¶300-302 which are direct teachings from Omid of the use of the otherwise athletic system on factory employees / manual laborers — i.e., ‘workers’ —in order to advance prosecution as Omid does thereby contemplate the use of the athletic training system for laborers in occupational conditions.  However, absent further limiting detail as to the one or more activity/activities of the worker to be specifically recited in the claim(s), a golfer/athlete as detailed in the central/preferred embodiments of Omid constitute(s), under BRI, at least a form of a ‘worker’)

For claim 2, Omid teaches  The system of claim 1, wherein the mobile device application is further configured to:
receive video data; [¶¶147-148, ¶¶176-180]
time-align the video data with the inertia sensor data; [synchronization throughout ¶¶147-148, ¶¶176-180] 
and create a display of the video with an indication of identified movement patterns for each frame of the video. [Figs. 9-10 in ¶¶179-180]

For claim 3, Omid teaches  The system of claim 2, wherein the indication of identified movement patterns comprises a graphical indication of a degree to which the identified movement pattern is performed at that frame. [throughout most feedback interfaces of Figs. 10-15 and 50-57 see at least Figs. 10-15 and ¶¶180-187] 

For claim 4, Omid teaches  The system of claim 3, wherein the graphical indication comprises a bar chart or column chart indicating the degree to which the identified movement pattern is performed at that frame or continuous subset of frames. [interface of Figs. 10-15 constitute(s), under BRI, a form of one or more ‘bar or column chart(s)’]. 

For claim 5, Omid teaches  The system of claim 2, wherein the video display comprises a slider to move through the frames of the video that also synchronously moves through the indications of identified movement patterns. [playback mode per ¶184 in Fig. 11 with a play bar at the bottom of the screen (i.e., a slider)]. 

For claim 6, Omid teaches  The system of claim 1, wherein evaluating the trained machine learning model comprises extracting features from the inertial sensor data and evaluating the trained machine learning model for the extracted features. [¶¶306-313] 

For claim 7, Omid teaches  The system of claim 6, wherein the extracted features comprise an orientation of each sensor. [¶¶55-56]

For claim 8, Omid teaches  The system of claim 1, wherein the trained machine learning model comprises a state vector machine. (see objections: Examiner interprets as a support vector machine) [¶308]. 

For claim 9, Omid teaches  The system of claim 1, wherein the inertial sensors comprise accelerometer or gyroscopes or both. [¶240]

For claim 10, Omid teaches  The system of claim 1, wherein the system further comprises magnetometers or altimeters or both and the steps of receiving, identifying, determining and calculating are performed on sensor data from the magnetometers or altimeters or both. [¶240] 

For claim 11, Omid teaches  The system of claim 1, wherein identifying the movement pattern comprises determining an orientation of each sensor and identifying the movement pattern based on the orientation of each sensor. [¶¶55-56]

For claim 12, Omid teaches  The system of claim 1, wherein the sensors are grouped into regions of the worker's body and the movement pattern is identified for each region. [gloves and harness of Figs. 1-5 for then torso and additional anatomy movement of Figs. 10-15]. 

For claim 13, Omid teaches  The system of rec claim 1, wherein identifying the movement pattern comprises determining a degree to which the movement pattern is performed and calculating the risk value is based on the degree to which the movement pattern is performed. [degree of movement (i.e., movement amplitude / displacement maximum) is/are central inventive feature(s) detailed throughout the majority of the disclosure of Omid, see at least risk evaluation of ¶¶300-302]

For claim 14, Omid teaches  The system of claim 1, wherein the data collecting device is configured to detect impacts based on the inertial sensor data and calculating the risk value based on the detected impacts. [¶¶367-368]

For claim 15, Omid teaches  The system of claim 1, wherein the stored data on an association between the identified movement patterns and injuries comprises injury medical data or medical claims data or both. [back angle of ¶302 constitute(s), under BRI, a form of ‘medical data’]. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791